NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT




ROOSEVELT CALDWELL, DC #051910,                )
                                               )
             Appellant,                        )
                                               )
v.                                             )   CASE NO: 2D18-4815
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed August 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County, Peter F. Estrada, Judge.

Roosevelt Caldwell, pro se.



PER CURIAM.


             Affirmed.



CASANUEVA, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.